Citation Nr: 0014459	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-03 340	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
January 1964.  His claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).

The Board notes that in a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in February 1999, the veteran 
indicated that he wanted to appear personally at a local VA 
office before the Board.  The same day, he submitted another 
form indicating that he wanted a hearing at the RO with a 
hearing officer.  The RO scheduled the veteran for a hearing 
at the RO before a hearing officer in March 1999, but in a 
written statement received in June 1999, the withdrew his 
request for a "VA hearing at the Regional Office."  The 
veteran also requested that his case be forwarded to the 
Board as soon as possible.  The Board construes the veteran's 
statement as a withdrawal of his request for hearings at the 
RO before the Board and a hearing officer, and deems this 
case ready for review by the Board.  



FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1985, 
the RO denied the veteran's claim of entitlement to service 
connection for hearing loss.

2.  The evidence associated with the claims file subsequent 
to the RO's August 1985 decision does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, is not so significant that it must be considered 
to decide fairly the merits of the claim.




CONCLUSIONS OF LAW

1.  The RO's August 1985 decision denying entitlement to 
service connection for a hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for hearing 
loss.  The Board acknowledges that the RO, in a rating 
decision dated May 1998 and a Statement of the Case dated 
December 1998, characterized the issue before the Board as 
entitlement to service connection for hearing loss.  However, 
because the issue of service connection for hearing loss was 
previously denied and not appealed, the submission of new and 
material evidence is required to reopen the previously denied 
claim.  The RO initially denied this claim in August 1985 on 
the basis that the evidence showed that the veteran had 
normal hearing by VA standards.  In denying the veteran's 
claim, the RO considered the veteran's service medical 
records and a VA examination report dated July 1985.  The RO 
notified the veteran of its August 1985 decision and advised 
him of his appellate rights by letter.

The law provides that a Notice of Disagreement (NOD) must be 
filed within one year from the date of mailing of notice of 
the result of an RO's decision in order to initiate an appeal 
of the determination.  38 U.S.C.A. § 7105(a), (b)(1) (West 
1991). If no NOD is filed within the prescribed period, the 
decision becomes final.  38 U.S.C.A. § 7105(c).  The veteran 
in this case did not file a NOD with the RO's August 1985 
decision; therefore, the decision is final. 

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  See Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  "New and material evidence" is evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and which 
by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the claim.  See 38 C.F.R. § 
3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The United States Court of Appeals for Veterans Claims has 
developed a three-part analysis to be applied when a claim to 
reopen is presented.  See Elkins v. West, 12 Vet. App. 209, 
218-219 (1999).  The first step is to determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) to reopen the prior claim.  If he or she 
has done so, the adjudicator must proceed to the second step, 
which requires determining whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  If the claim is found to 
be not well grounded, the adjudication process must halt, 
despite reopening, because a claim that is not well grounded 
cannot be allowed.  See Winters v. West, 12 Vet. App. 203, 
206-207 (1999).  If the claim is found to be well grounded, 
the VA must ensure that the duty to assist has been fulfilled 
before proceeding to the third step, which requires an 
adjudication of the merits of the claim.  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence that has been associated with the veteran's 
claims file since the RO's August 1985 decision includes: (1) 
a private audiogram dated March 1973; (2) VA outpatient 
treatment records dated from 1991 to 1995; (3) VA 
hospitalization reports dated 1991; and (4) statements of the 
veteran and his representative received or dated June 1995, 
January 1998, November 1998, February 1999, June 1999, 
February 2000 and May 2000.  

The VA outpatient treatment records and hospitalization 
reports pertain to medical conditions not now at issue.  The 
statements of the veteran and his representative reflect 
their belief that the veteran's hearing loss was incurred in 
service while working around large, high frequency 
generators.  The private audiogram reflects that, in March 
1973, the veteran did not have an auditory threshold of 40 
decibels or greater in the frequencies 500, 1000, 2000, 3000 
or 4,000 Hertz.  It also did not show the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz were 26 decibels or greater, or that speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The evidence submitted subsequent to the RO's August 1985 
decision is neither cumulative nor redundant of evidence 
previously submitted to agency decisionmakers.  Therefore, 
the Board finds it new.  The Board does not, however, find 
that the evidence is material.  It does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself and in connection with evidence previously 
assembled, it is not so significant that it must be 
considered to decide fairly the merits of the claim.  While 
some of the new evidence addresses the veteran's hearing, it 
does not include a medical opinion establishing the element 
that was missing at the time the RO previously denied the 
veteran's claim.  That is, the new medical evidence does not 
establish that the veteran has hearing loss by VA standards.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 
(1999).  In this case, as stated previously, the newly 
submitted audiogram of record reflects that the veteran did 
not have an auditory threshold of 40 decibels or greater in 
the frequencies 500, 1000, 2000, 3000 or 4,000 Hertz, or 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz were 26 decibels or 
greater, or that speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

The statements of the veteran and his representative 
constitute the only evidence submitted that defeats the basis 
of the RO's August 1985 decision because they indicate that 
the veteran has hearing loss.  However, these statements, 
alone, are insufficient to prove this medical matter, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding 
that laypersons are not competent to offer medical opinions), 
and do not provide a sufficient basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995) (holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim).  

Inasmuch as the veteran has not submitted new and material 
evidence, or evidence establishing the element that was 
missing at the time the RO initially denied his claim in 
August 1985, his claim may not be reopened and must be 
denied.  

The Board reiterates that the veteran has not presented 
additional evidence in this case that establishes a current 
disability.  This fact not only precludes the veteran's claim 
from being reopened, but also renders the claim not well 
grounded.  Therefore, notwithstanding the RO's 
characterization of the issue on appeal as entitlement to 
service connection for hearing loss, a remand by the Board to 
the RO for adjudication of the issue of whether the veteran 
has submitted evidence to reopen this claim would be futile.  
See Elkins, 12 Vet. App. at 219 (holding that where it is 
clear that the veteran's underlying claim is not well 
grounded, there is no prejudice to the claimant if the claim 
is not remanded).  



ORDER

New and material evidence not having been submitted, service 
connection for hearing loss is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

